Citation Nr: 0512755	
Decision Date: 05/10/05    Archive Date: 05/25/05

DOCKET NO.  00-01 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to service connection for a liver disease or a 
disorder manifested by elevated liver enzymes, to include as 
due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Kentucky Center for Veterans 
Affairs


ATTORNEY FOR THE BOARD

Michael Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1986 to August 
1992, including a period of service in the Southwest Asia 
theater of operations during the Persian Gulf War.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated February 1999 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which, in pertinent part, denied 
service connection for elevated liver enzymes.   

This case was the subject of a Board decision (reopening the 
claim for service connection for elevated enzymes) and remand 
(for the purpose of further development of both claims on 
appeal) dated March 2001.  The case was remanded again in 
September 2003 for further development, specifically a VA 
medical examination and opinion.  

The Board notes that in March 2005, the veteran raised a 
claim of clear and mistakable error (CUE) in a March 1999 RO 
rating decision, which denied his claim for service 
connection for a cervical spine disorder.  The Board refers 
this matter to the RO for appropriate action.  


FINDINGS OF FACT

1.  The veteran had elevated liver function tests (LFTs) 
beginning one month post service but the most recent VA 
examination, which included a normal CT scan of the liver and 
normal liver function studies, ruled out a current diagnosis 
of liver disease or a disorder manifested by elevated liver 
enzymes. 

2.  The medical evidence shows that the veteran does not 
currently have an undiagnosed illness manifested by elevated 
liver enzymes.



CONCLUSION OF LAW

Service connection for a claimed liver disease or a disorder 
manifested by elevated liver enzymes, to include as due to an 
undiagnosed illness, is denied.  38 U.S.C.A. §§ 1110, 1131, 
1117, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.317 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
This law redefines the obligations of VA with respect to the 
duty to assist and includes an enhanced duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103 (West 2003); 38 C.F.R. § 
3.159(b) (2003).  Information means non-evidentiary facts, 
such as the claimant's address and Social Security number or 
the name and address of a medical care provider who may have 
evidence pertinent to the claim.  See 66 Fed. Reg. 45620, 
45,630 (August 29, 2001); 38 C.F.R. § 3.159(a)(5) (2003.  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A (West 2003); 38 C.F.R. § 3.159(c) (2003).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II, which replaced the opinion in Pelegrini v. Principi, 17 
Vet. App. 412 (2004), the U.S. Court of Appeals for Veterans' 
Claims (Court) held that a VCAA notice must be provided to a 
claimant before the initial unfavorable [agency of original 
jurisdiction (AOJ)] decision on claim for VA benefits.  VCAA 
notice was not provided to the veteran before the RO decision 
that is the subject of this appeal.  However, as noted above, 
the original RO decision that is the subject of this appeal 
was entered before the enactment of VCAA.  Obviously, VA 
could not have informed the veteran of law that did not yet 
exist.  Moreover, in Pelegrini II, the Court also made it 
clear that where, as in this case, notice was not mandated at 
the time of the initial RO decision, the RO did not err in 
not providing such notice complying with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1) because an initial RO 
decision had already occurred.  Also see VAOPGCPREC. 7-2004.

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  The Board concludes that the 
discussions in the December 1999  Statement of the Case 
(SOC), the September 2003 Board remand, the March 2003 and 
January 2005 Supplemental Statements of the Case (SSOC), and 
the various letters sent to the veteran from the RO 
adequately informed him of the information and evidence 
needed to substantiate his claim.  The Board observes that 
the March 2003 SSOC informed the veteran of the VCAA 
implementing regulations, including that VA would assist him 
in obtaining government or private medical or employment 
records, provided that he sufficiently identified the records 
sought and submitted releases as necessary.  The Board finds 
that these documents show that the appellant was notified of 
the evidence needed to substantiate his claim and the avenues 
through which he might obtain such evidence, and of the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002). 

In order to comply with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b), VCAA notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

Although the VCAA notice letter that was provided to the 
appellant does not contain the precise language of the 
"fourth element," the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In a letter informing the 
veteran that his appeal had been certified to the Board, the 
RO informed him that he could submit additional evidence 
concerning his appeal within 90 days of the date of the 
letter, or the date that the Board promulgated a decision in 
his case, whichever came first. 

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Moreover, in a recent 
opinion, VA General Counsel held that the Court of Appeals 
for Veteran's Claims' statement in Pelegrini that 
sections 5103(a) and 3.159(b)(1) require VA to include such a 
request as part of the notice provided to a claimant under 
those provisions is obiter dictum and is not binding on VA.  
VA General Counsel further noted that section 5103(a) does 
not require VA to seek evidence from a claimant other than 
that identified by VA as necessary to substantiate the claim.  
See VAOPGCPREC 1-2004.

VCAA only requires that the duty to notify is satisfied, and 
that claimants be given the opportunity to submit information 
and evidence in support of their claims.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See generally Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board 
concludes that the notifications received by the appellant 
adequately complied with the VCAA and subsequent interpretive 
authority, and that he has not been prejudiced in any way by 
the notice and assistance provided by the RO.  See Bernard v. 
Brown at 393-94 (1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 
(1992)).  

Any deficits in the original notice were cured long before 
the case came to the Board and are no more than non-
prejudicial error.  See Mayfield v. Nicholson, No. 02-1077 
(Fed. Cir. April 14, 2005).  

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to his claims has been obtained and 
associated with the claims file, and that he has not 
identified any other pertinent evidence, not already of 
record, that would need to be obtained for a fair disposition 
of this appeal.  Pursuant to a Board remand, the veteran was 
provided another medical examination, which ruled out a 
current diagnosis of a liver disease or a disorder manifested 
by elevated liver enzymes.  The Board  finds that the 
evidence currently of record is sufficient to decide the 
issue on appeal and there is no duty to provide another 
examination or medical opinion.  38 U.S.C.A. § 5103A(d) (West 
2002); 38 C.F.R. § 3.159(c)(4) (2004).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini, supra (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided); Wensch v. Principi, 15 Vet. App. 
362, 368 (2001) (when there is extensive factual development 
in a case, reflected both in the record on appeal and the 
Board's decision, which indicates no reasonable possibility 
that any further assistance would aid the appellant in 
substantiating his claim, the VCAA does not apply).  The 
Board finds that the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled to the extent 
possible with regard to his claim.  Thus, no additional 
assistance or notification to the appellant is required based 
on the facts of the instant case, there has been no prejudice 
to the appellant that would warrant a remand, and his 
procedural rights have not been abridged.  Bernard, supra.  

Factual Background

The veteran's service medical records contain no findings 
that were attributed to liver disease or elevated liver 
enzymes.  However, upon laboratory testing in September 1992 
(just one month post-service), aspartate transaminase (SGOT 
or AST) was 40 (normal being 15-30).

Private treatment records from Dr. J.S. dated July and August 
1994 indicate that the veteran had been turned down as a 
blood donor because of elevated liver enzymes.  One month 
later, liver function tests (LFTs) were elevated with an AST 
of 88, normal being 15-30; alanine transaminase (ALT) of 157, 
normal being 6-30; lactic dehydrogenase (LDH) of 231, normal 
being up to 190; and gamma-glutamyl (GGT) of 65, normal being 
up to 38. The physician noted that the elevated LFTs were 
most likely a reaction to the veteran's past hepatic 
aggravating shots and medications given and recall hepatitis 
shot, Plaquenil and typhoid. 

At a June 1995 Persian Gulf War examination, the veteran 
complained of fatigue and sleeping restlessly at night, but 
denied any fevers, chills or weight loss.  He also stated 
that he had had diarrhea for a long period of time dating 
back to the Persian Gulf, which occurred three or four times.  
The veteran was diagnosed with fatigue, chronic diarrhea, and 
elevated liver function tests; and the clinician recommended 
a gastrointestinal consult.  

At a November 1995 VA general medical examination, the 
veteran reported that, before going to the Persian Gulf, his 
bowels moved once a day and his stools were formed.  He 
stated that since the Persian Gulf and beginning in the 
Persian Gulf, his bowel habits had changed to four or five 
loose stools per day, occasionally with abdominal pain.  He 
also complained of dizziness and chronic diarrhea, which had 
not been demonstrated to be due to any organic etiology.  The 
examiner opined that most of the veteran's physical 
complaints, unless an organic etiology could be found, were 
due to what was best called an anxiety disorder, not 
otherwise specified (NOS).

In March 1996, the LFTs were checked and only the ALT at 106 
was elevated; all others were normal.  A May 1996 record 
reveals that the veteran's ALT and AST were still mildly 
elevated.  A November 1996 VA record indicates that the 
veteran reported that he had experienced diarrhea for 5 to 6 
years, with 3-5 dark brown, liquid, soft bowel movements 
daily.  On examination, bowel sounds were positive. There was 
no tenderness and neither the liver nor spleen was palpable.

The veteran was admitted to the University of Kentucky 
Hospital for a liver biopsy in December 1996.  The impression 
was mild esophagitis.  Duodenal biopsies showed no growth.  A 
liver biopsy was attempted but produced only fragments of 
skeletal muscle with no liver tissue identified.  It was 
recommended that the veteran be scheduled for a January 1997 
ultrasound guided liver biopsy as an outpatient since he 
wanted to go home because of university examinations.  It was 
felt that the veteran's elevated LFTs were probably secondary 
to steatohepatitis.  

During a VA examination in March 2003, the veteran's weight 
was 271 pounds, and his blood pressure was 120/70.  The only 
abnormality on serologic testing was an ALT value of 76 U/L.  
All other tests were in the normal range. An abdominal and 
pelvic CT scan with and without contrast was scheduled, but 
the veteran failed to report.  The diagnoses were 1) no 
evidence of chronic diarrhea on this examination and 2) 
elevated ALT values without any evidence of physical 
disability.

The examiner commented that the elevated liver enzyme noted 
was as likely as not related to the findings of elevated 
liver enzymes discussed in the prior VA examination report.  
He also opined that without further clinical information, a 
definitive diagnosis could not be made without resort to pure 
speculation.

The Board remanded the case for another VA examination.  Upon 
examination in April 2004, the veteran was significantly 
overweight at 245 pounds.  There was no ascites, jaundice, 
palmar erythema, spider angiomata or other stigmata of 
chronic liver disease.  He had good muscle strength.  His 
abdomen was soft without hepatosplenomegaly or aortic 
enlargement.  There were no superficial abdominal veins.  An 
abdominal CT including liver was normal.  LFTs were normal.  
Ferritin, al-antitrypsin, hepatitis screen, ANA, and 
autoimmune antibobies studies were normal.  The clinician's 
impression was that the veteran suffered from chronic enzyme 
elevations, probably with onset during active military 
service and probably related to steatohepatitis due to 
obesity now resolved.  

Laws and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  38 C.F.R. § 3.303(b).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection may be established for a Persian Gulf 
veteran who exhibits objective indications of chronic 
disability resulting from an undiagnosed illness which became 
manifest either during active service in the Southwest Asia 
theater of operations during the Persian Gulf War, or to a 
degree of 10 percent or more not later than December 31, 
2006.  38 C.F.R. §3.317(a)(1) (2004).  The veteran served in 
the Southwest Asia theater of operations during the Persian 
Gulf War and is a "Persian Gulf veteran."  See 38 C.F.R. § 
3.317 (2004).

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities (rating schedule) for a 
disease or injury in which the functions affected, anatomical 
localization, or symptomatology are similar.  A disability 
referred to in this section shall be considered service- 
connected for the purposes of all laws in the United States.  
38 C.F.R. § 3.317(a)(2-5) (2004).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to: fatigue, 
signs or symptoms involving the skin, headache, muscle pain, 
joint pain, neurologic signs or symptoms, neuropsychological 
signs or symptoms, signs or symptoms involving the 
respiratory system (upper or lower), sleep disturbances, 
gastrointestinal signs or symptoms, cardiovascular signs or 
symptoms, abnormal weight loss, or menstrual disorders.  38 
C.F.R. § 3.317(b) (2004).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  38 U.S.C.A. §§ 1117, 1118 (West 2002).  
These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection. 38 
U.S.C.A. § 1117(a)(2)(B) (West 2002).  Therefore, 
adjudication of the veteran's Persian Gulf service connection 
claims in the present case must include consideration of both 
the old and the new criteria.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence. See also, 38 C.F.R. § 3.102 (2002).  When 
a veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Analysis

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

The Board finds that, while there is medical evidence of 
record that shows that the veteran has a history of 
persistently elevated LFTs beginning shortly after service, 
and two VA clinicians (March 2003 and April 2004) have opined 
that the onset of the elevated LFTs was as likely as not 
during service, the most recent examination in April 2004 
ruled out a current diagnosis of a liver disease or a 
disorder manifested by elevated liver enzymes.  That 
evaluation included a CT scan of the liver and liver function 
studies, which were reported as normal, and the physician 
opined that, while there was a history of chronic enzyme 
elevations, probably with onset during active military 
service and probably related to steatohepatitis due to 
obesity, it had resolved.  The opinion that the condition had 
resolved is supported by the normal clinical, radiological 
and laboratory examinations.  

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
The April 2004 VA examination, which included appropriate 
laboratory and X-ray studies, unequivocally ruled out a 
current diagnosis of a liver disease or a disorder manifested 
by elevated liver enzymes.  Hence, service connection for the 
claimed diagnosis is not warranted.  

As to the claim for service connection for elevated enzymes 
due to an undiagnosed illness, the Board points out that, 
unlike most service connection claims, to establish service 
connection for this condition, medical evidence linking this 
disability directly to service is not required.  Instead, the 
United States Court of Appeal for Veterans Claims (Court) 
recently noted that a veteran is competent to testify about 
these symptoms because they are capable of lay observation, 
and medical nexus evidence is not required.  See Gutierrez v. 
Principi, No. 01-2105, (U.S. Vet. App. Dec. 23, 2004).  
However, in this case, the most recent examination not only 
ruled out the current existence of a diagnosed disorder; it 
failed to show an undiagnosed illness or a disorder 
manifested by any symptoms attributable to a liver problem or 
elevated liver function studies.  Again, the last VA 
compensation examination, which was quite thorough in nature 
and included the appropriate radiological and blood studies, 
showed no current diagnosed or undiagnosed illness manifested 
by elevated enzymes.  

For the reasons stated above, the Board concludes that the 
evidence in this matter preponderates against a grant of 
service connection for a liver disease or a disorder 
manifested by elevated liver enzymes, to include as due to an 
undiagnosed illness.  Accordingly, the doctrine of reasonable 
doubt is not for application.  38 U.S.C.A. § 5107(b); also 
see generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 
Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).
 

ORDER

Entitlement to service connection for a liver disease or a 
disorder manifested by elevated liver enzymes, to include as 
due to an undiagnosed illness, is denied.  



	                        
____________________________________________
	R. F. WLLIAMS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


